

AMENDMENT TO
AGREEMENT
LIMITING PSU AWARDS




This Amendment to the Agreement Limiting PSU Awards is entered into as of
September 28, 2020 between Cimpress plc (as successor to Cimpress N.V., the
“Company”) and Robert Keane, the Company’s Chief Executive Officer and Chairman.
The Company and Mr. Keane previously entered into an Agreement Limiting PSU
Awards dated May 13, 2016 (the “Agreement”).


Subject to the approval of the Company’s 2020 Equity Incentive Plan (the “2020
Plan”) by the Company’s shareholders at the upcoming Annual General Meeting of
Shareholders, the parties hereby amend the Agreement as follows:


1.
Until June 30, 2023, the Company shall not grant any long-term incentive
compensation (including but not limited to equity or long-term cash awards) to
Mr. Keane other than performance share units (“PSUs”). Such PSUs may be granted
under the 2020 Plan or another equity plan of the Company, but all such PSU
awards will be subject to the same terms and conditions as PSU awards granted to
Mr. Keane under the Company’s 2016 Performance Equity Plan, including but not
limited to the performance condition that the compound annual growth rate of the
Company’s three-year moving average share price must equal or exceed 11% over a
performance period of six to ten years for any ordinary shares to be issued
under such PSU awards.

2.
Until June 30, 2023, the maximum number of PSUs that the Company may grant to
Mr. Keane per fiscal year is 75,000 PSUs (subject to adjustment for stock
splits, stock dividends, recapitalization, combinations or reclassifications of
shares, or other similar changes in the Company’s capitalization).

3.
Except as specifically modified by this Amendment, the Agreement remains
unchanged and in full force and effect.





Signature /s/Robert S. Keane
Robert S. Keane






Cimpress plc:




Signature /s/Scott Vassalluzzo
Scott Vassalluzzo
Director and Chairman, Compensation Committee






